352 S.W.3d 684 (2011)
Susan DUMONT, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 73207.
Missouri Court of Appeals, Western District.
November 22, 2011.
Susan Dumont, Harrisonville, MO, appellant pro se.
*685 Bart A. Matanic, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES E. WELSH and MARK D. PFEIFFER, Judges.

ORDER
PER CURIAM.
Susan Dumont appeals the Labor and Industrial Relations Commission's determination that she was disqualified from receiving unemployment benefits because of misconduct related to her work. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission's order.
AFFIRMED. Rule 84.16(b).